Case 5:21-cv-00478-JMG Document 1-2 Filed 02/02/21 Page 1 of 11

EXHIBIT A
DNF RAASS UIE UV APU a Fe A VURBLPARUTOMRR F APU Rw Le ae UU
rF BZOXHADH

ZORHOEH

Oo

ANUS UAT WER Ne tRAALY UA Beek RO 8 A ULE

Case 5:21-cv-00478-JMG Document 1-2

Civil Cover Sh-

 

‘Berks Ree

Filed 02/02/21 Page 2 of 11

 

 

 

ons { ae N
Docket Na: ‘ °
Af pap pi fi f
County A fe (/ U v Q by

 

The information collected on this form is used solely for court administration purposes. This form does not
supplement or replace the filing and service of pleadiues or other papers as required by law or rules of court,

Commencement of Action:
[x] Complaint
["] Transfer from Another Jurisdiction

[1] Writ of Summons

J Petition
[_] Declaration of Taking

 

Lead Plaintiffs Name:
Paul Mosser

Lead Defendant’s Name:

Best Buy Co., Inc.

 

Are money damages requested? [] Yes

C1 No

Dollar Amount Requested:
(check one)

[_] within arbitration limits
[x] outside arbitration limits

 

Is this a Class Action Suit?

Fl Yes

No

Is this an MDJ Appeal?

 

C] Yes

Ek] No

 

Name of Plaintifi/Appellant’s Attorncy: Matthew Slocum, Esquire
[1 Check here if you have no attorney (are a Self-Represented [Pro Se] Litigant)

 

Nature of the Case:

Place an “X” to the left of the ONE case category that most accurately describes your

PRIMARY CASE, Vf you are making more than one type of claim, check the one that
you consider most important.

 

 

TORT (do not include Mass Tort)
[7] intentional
[-] Malicious Prosecution
[7] Motor Vehicle
[J Nuisance
Premises Liability
(J Product Liability (does not inchide
mass tort) .

E] Slander/Libel/ Defamation
[7] Other:

 

 

 

 

MASS TORT
[7] Asbestos
Tobacco
fF] Toxic Tort - DES
[J Toxic Tort - Implant
[-] Toxic Waste
[7] Other:

 

 

CONTRACYH (do not inchide Judgments)
rt Buyer Plaintiff
[] Debt Collection: Credit Card
[] Debt Collection: Other

 

[J Employment Dispute:
Discrimination
[J Employment Dispute: Other

 

CIVIL APPEALS
Administrative Agencies
[_] Board of Assessment
["] Board of Elections
[7] Dept. of Transportation
["] Statutory Appeal: Other

 

 

["] Zoning Board

 

   

 

 

 

 

 

PROFESSIONAL LIABLITY
E] Dental’
E-] Legal
C1 Medical
[-] Other Professional:

 

 

 

 

a othe; =
(4 Other: : ; 7
_ _ 25
a Rou!
ws ite a
REAL PROPERTY MISCELLANEOUS

[J Ejectment

[-] Eminent Domain/Condemnation
[7] Ground Rent

Landlord/Tenant Dispute

EF] Mortgage Foreclosure: Residential
[] Morigage Foreclosure: Commercial
Eq Partition

FE] Quict Title

[} Other:

 

 

[] Common Iarw/Statutory Arbitration

[7] Declaratory Judgment

[7] Mandamus

[_] Non-Domestic Relations
Restraining Order

C Quo Warranto

F Replevin

[J Other:

 

 

 

Updated 1/1/2011
Re ek Ur

PRURERTECER YY NF RERL RY WEE ATU PI AR SF Oates LALTR RA UEARUARUOESEN F AP UR ARE 1

ARUR ATO Re eeeR ey UA A ROE

Case 5:21-cv-00478-JMG Document 1-2 Filed 02/02/21 Page 3 of 11

THE SLOCUM FIRM, P.C
BY: Matthew Slocum, Esyuire
Arianne Slocum, Esquire
Attorney I.D. Nos. 89780/93243 Attomeys for Plaintiff
600 Jefferson Avenue
Scranton, Pennsylvania 18510
570.209.7376/570.614.2147 (telefax)

Oe ek Ree eRe EO OEE OR EEO OTRO H ORE ET TENET ERE REET HE EERE HEHE NEUE ED OK EEE RES SECO NET ET as EERE a war ress ee esansrereseser eyes
Aube ce retaarae

ee eR NNO O OO ERE REET EO ROOM ROOT ER ERE PEER EEA REDEEM REST E ET EMRE T TMT EERE N Mae eo han wamensnteneeaaravasarasssssereaye

PAUL MOSSER, : IN THE COURT OF COMMON PLEAS
610 Main Street : OF BERKS COUNTY
Shoemakersville, PA 19555 :
Plaintiff
vs. : CIVIL ACTION —- LAW
: JURY TRIAL DEMANDED
BEST BUY CO., INC., :
1701 Crossing Drive : NO:
Wyomissing, PA 19610 :
Defendant
NOTICE

YOU HAVE BEEN SUED IN COURT. If you wish to defend against the claim set forth in
the following pages, you must take action within twenty (20) days after this Complaint and Notice
are served by entering a written appearance personally or by an attorncy and filing in wnting with the
Court your defenses or objections to the claims set forth against you. You are wamed that if you fail
to do so, the case may proceed without you and a judgment may be entered against you by the Court
without further notice for any money claimed in the Complaint or for any other claim or relief
yequested by Plaintiff. You may lose money or property or other rights important to you.

YOU SHOULD TAKE THIS PAPER TO YOUR LAWYER AT ONCE. IF YOU DO NOT
HAVE A LAWYER [OR CANNOT AFFORD ONE], GO TO OR TELEPHONE THE OFFICE SET
FORTH BELOW TO FIND OUT WHERE YOU CAN GET LEGAL HELP.

IF YOU CANNOT AFFORD A LAWYER, THE OFFICE MAY BE ABLE TO PROVIDE
YOU WITH INFORMATION ABOUT AGENCIES THAT MAY OFFER LEGAL SERVICES TO
ELIGIBLE PERSONS AT REDUCED FEES OR. NO FEES.

MIDPENN LEGAL SERVICES PA LAWYER REFERRAL SERVICE
501 Washington Strect, #401 PO Box 186 :

Reading, PA 19601 100 South Street

(610) 376-8656 Harrisburg, PA 17108

1-800-692-7375 (Pennsylvania Residents)
(717) 286-6715 (Out-of-State Residents)
Case 5:21-cv-00478-JMG Document 1-2 Filed 02/02/21 Page 4 of 11

VERIFICATION

I, Paul Mosser, being duly sworn according to law, depose and state the following facts are
correct: I am the Plaintiff in the foregoing action. The attached Complaint is based upon
information which I have furnished to my counsel and information which has been pathered by
my counsel in preparation of the defense of the lawsuit. The language of the Complaint is
counsel’s and not mine. J have read the Complaint and to the extent that it is based upon
information which J have given to my counsel, it is true and correct to the best of my knowledge,
information and belief. To the extent that the content of the Complaint is that of counsel, I have
relied upon counsel in making this verification. I hereby acknowledge that the facts set forth in
the aforesaid Complaint are made subject to the penalties of 18 Pa.C.S. §4904 relating to unsworn

falsification to authorities.

 

Paul Mosser

Dated: jf F/xuadé
fof

BREET OU SV UARE UR RUE ALO A LUE REEL FO AREAS VAR URI UTE me eR 7 OA LRATR RR MPUREUERULERE J RULED Ve atk YU
ive wn Vu

MAUVE VAT ONE Wud
MA AAR AN RS RCRA REUSE YO NV ERAN URE UEIU Tia Ses Late RVURAU TEU ARR YF Be waRwe 1

Case 5:21-cv-00478-JMG Document 1-2 Filed 02/02/21 Page 5 of 11

‘THE SLOCUM FIRM, P.C-
BY: Matthew Slocum, Esquire
Arianne Slocum, Esquire
Attorney LD. Nos. 89780/93243 Attorneys for Plaintiff
600 Jefferson Avenue
Scranton, Pennsylvania 18510
570.209.7376/570.614.2147 fisleten)

BR eee ee NE ROE AREA E ERE NE COTE O RO ERE EE EE ES EE EO TEE RESO EER EERE O MERI SOFT RATT HOHE Rea TRE VEE ERMAN ETH S ETE TED E BD TIRE Re
Werererrrr rere tt Te eee err er Serr ee eee ee eT eee eT eT Seer ee eee eee eee ee Tere ee Ter P eer Seer Cree rere ce cere cee eer Ce ee ee

PAUL MOSSER, ; IN THE COURT OF COMMON PLEAS
610 Main Street : OF BERKS COUNTY
Shoemakersville, PA 19555 :

Plaintiff
Vs. : CIVIL ACTION — LAW

: JURY TRIAL DEMANDED

BEST BUY CoO., INC.,
1701 Crossing Drive : NO:
Wyomissing, PA 19610

Defendant

eh ne Oe AEE OEE EEE EOE TERT ENTE TR ROE RAE E EE EMRE EET NO EER OER EEE EH HOHE HOH CEE ED RHEE HEE EM EASE E DEERE ERTS TEE ED

Ce ee OE EERE METAS EET E EE ERRNO EN ERLE Eee TORE PORN een reese EOE MATE EAMETS TERS ETE DETR E HEMET EDERAL OVER TET eae

PLAINTIFE’S COMPLAINT

AND NOW, Plaintiff, PAUL MOSSER, by and through her counsel, The Slocum Finn, P.C.,
complains against the above-named Defendant, BEST BUY, as follows:

1. Plaintiff, Paul Mosser (hereinafter “Plaintiff”), is an adult individual who resides at 610
Main Street, Shoemakersville, Berks County, Pennsylvania, 19555.

2. Defendant, Best Buy Co., Inc. (hereinafter “Best Buy”), is a business entity which owns
and operates an electronics store located at 1701 Crossing Drive, Wyomissing, Berks County,
Pennsylvania, 19610.

3. Atall times relevant hereto, Defendant was responsible for the management and
enforcement of its policies at the electronics store, Best Buy located at 1701 Crossing Drive,
Wyomissing, Berks County, Pennsylvania, 19610.

4. Atall times relevant hereto, Defendant had a duty to maintain and follow its policies so

that patrons such as Plaintiff would not be injured.
AREER Wee Koes
J VR AeA 2 RUCARUARU ERR FF NAAR AR WRU a es a ARPUARUIAATI EOE FORUM Le ek UY

Case 5:21-cv-00478-JMG Document 1-2 Filed 02/02/21 Page 6 of 11

5. On November 27 19, Plaintiff, a business invitee, was lav” ‘ly on the Best Buy
premises.

6. When Plaintiff was picking up a television which was purchased on-line, an employee of
Best Buy assisted Plaintiff in loading the large and heavy television into his vehicle.

7. When the Best Buy employee and Plaintiff were lifting the television into Plaintiffs
vehicle, Plaintiff immediatcly felt something tear in his right arm and he had to let go of the television.

8. The Best Buy employee who was assisting him stated he should have sought more help
from other Best Buy employees in Joading the television.

9. Defendant either knew, or should have known, of the company’s policies which state that
Best Buy employces are to work together to load heavy items into customers’ cars.

10. Following the accident, Defendant was immediately made aware of the incident.

11. At all times relevant hereto, Defendant, individually, jointly, or by and through its agents,
servants, franchisees, workmen and/or employees, had a duty to keep those persons lawfully on its
premises safe from harm and Defendant breached that duty in allowing Plaintiffto load a heavy object
into his car with the help of only one Best Buy employee, and not others, allowing that dangerous
condition to cause his serious injuries.

12. Solely as a result of the carelessness and negligence of Defendant herein, Plaintiff suffered
severe, painful, disabling and permanent injuries, including, but not limited to the following:

a. Arm pain;

b. Bicep rupture;

‘c. Hand and shoulder pain;

d. Other injuries to be identified up until the time of trial.

13. Solely as a result of the carelessness, recklessness and negligence of Defendant herein,
VALU eat RR ew ares RW UsnU ER eR APU ERY LV ak UY

RAVE wee ARES UA Ae on KR WVCARU ARE y WF WZAREDE wren

Case 5:21-cv-00478-JMG Document 1-2 Filed 02/02/21 Page 7 of 11
‘Plaintiffhas been caused to er great physical pain and discomfort a1 _as undergone medical care
and treatment for the aforesaid injuries including, but not limited to, surgery, x-rays and other
diagnostic studies and medications and, as a result of his injuries and their residual effects, he will
continue to suffer pain and undergo additional medical care and treatment in the future.

14. Solely as a result of the carelessness, recklessness and negligence of Defendant herein,
Plaintiff has becn obligated to incur bills and expend money for the required medical care and
treatment of the above-described injuries, conditions, residual conditions and will be required to
spend additional sums of money in the future for said treatment and care and will continue to incur
said bills for an indefinite period of time in the future.

15. Solely as a result of the carelessness, recklessness and negligence of Defendant herein,
Plaintiff has sustained the loss of normal and everyday pleasures and enjoyments of life, social, family
and recreational activitics and events, and will continue to be so deprived for a long and indefinite
time into the future.

COUNT I
PAUL MOSSER vs. BEST BUY
NEGLIGENCE
16. Plaintiff incorporates by reference all of the preceding paragraphs of this Complaint as if

each and every one were individually set forth within this Count,

17, Plaintiff was a business invitec of Defendant Best Buy and as such, was owed the highest

duty of care.

18. Pursuant to Best Buy’s own policies, Best Buy employees are to work together to load

heavy items into customers’ cars.
19. Below is from Best Buy’s website:

“For larger items, our employces will work together to load the item in your vehicle.
We may ask you to adjust seats to make more room in the back seat or trunk, otherwise
please remain in your vehicle to maintain social distancing standards. To ensure the
pickup process goes smoothly, please prepare your vehicle ahead of time by moving
SAVE Ve we
Ne VCLANE VA Beek A CMR ARRPUOSR FOO NF RAAWE UAE URI U TP Uk Fe LAT A UCR J ATURE se a UU UY

Case 5:21-cv-00478-JMG Document 1-2 Filed 02/02/21 Page 8 of 11

car seats forw *. folding back seats down, and movingr onal items out of the area
where you'd |... employees to load your product.”

20. Defendant Best Buy is liable for the physical harm caused to Plaintiff because it knew of
the risk of harm to Plaintiff by not having cnough Best Buy employees to assist in lifting a heavy and
large television in to Plaintiff's vehicle.

21. The negligence and/or carelessness of the Defendant, individually, jointly and/or through
its agents, servants, franchisees, workmen and/or employees, which was the direct and sole cause of
Plaintiff's injury, consisted of but is not limited to, the following:

(a) Failing to adequately manage and enforce its policies;

(b) Failing to properly educate its employees of its policies;

(c) Permitting its employecs to put customers in a dangerous condition;

(d} Permitting customers to load heavy objects into their vehicles when its policies
state that employees are to work together to load heavy objects into customers
vehicles, not customers;

(e) Failing to rectify the dangerous condition, which caused the Plaintiff to become
injured, despite having actual and/or constructive notice of said dangerous condition;

(f) Failing to educate its agents, servants, franchisees, workmen and/or employees on
how to properly assist customers;

(g) For creating the dangerous condition that resulted in Plaintiff's myuries;

(h) For being otherwise carcless, negligent and reckless under all of the existing
circumstances.

22. Asa direct and proximate result of the aforementioned negligence, Plaintiff has suffered
ihe damages as set forth in this Complaint.

23. The negligence and/or carelessness of Defendant was the direct and sole cause of
Plaintiff's injuries.

24. As a direct and consequential result of the negligent and/or careless conduct of the
RAUWUATUUE Wecaey use
J RAR ERD RR EARUARW EEA FO AF ARAUR AR URI UL ee Sores LAL AOR RRUIURAR J RULER Le ak YUU

Case 5:21-cv-00478-JMG Document 1-2 Filed 02/02/21 Page 9 of 11

Defendant, described above laintiff suffered various and permane. ersonal injuries, serious
impairment of bodily function and/or permanent disfigurement and other ills and injuries, including
but not limited to, a full-thickness tear/complete rupture of the distal biceps tendon, all to Plaintiff's
great loss and detriment.

25. As a result of these injuries, all of which may be permanent in nature and all of which are
due to Plaintiff’s great financial detriment and loss, Plaintiff has in the past, is presently and may in
the future suffer great anguish, sickness and agony and will continuc to suffer for an indefinite time
into the future.

26. As an additional result of the negligence and/or carelessness of Defendant, Plaintiff has
suffered emotional injuries along with the physical injuries suffered.

27. As a further result of Plaintiffs injuries, Plaintiff has in the past, is presently and may in
the future undergo a great loss of earings and/or capacity, all to Plaintiff's further loss and detriment.

28. In addition to all the injuries and losses suffered by Plaintiff, Plaintiff has incurred or will
incur medical, rehabilitative and other related expenses for which he makes a claim for payment in
the present action.

WHEREFORE, Plaintiff, Paul Mosser, respectfully requests judgment in his favor and against
Defendant Best Buy, and demands all damages recoverable by law from Defendant in an amount in
excess of the amount requiring compulsory arbitration thereof plus interests and costs of suit and any

other relief this Honorable Court may deem just and reasonable.

Respectfully Submitted,

 

 

“ ra .
Wy Haun ft Lh
la Haag) JMies Ltt etree (1 flix pea
Printed Name Pr inted Name
Awe mwa UU

RRR ET WSR NH MEREE TUK BOND ALLY AR RSERAUPEEUERRE YO RA RRAE AE ALU TE be KR FeO A RLTR RR USERRA EME F RFU EERE EL

Case 5:21- =cv-00478-JMG Document 1-2

oN \I\ Ris ?

Fists Slocum, Esquire
Atty ID # PA 89780

The Slocum Firm, P.C.
600 Jefferson Avenue
Scranton, PA 18510
matt@theslocumfirm.com
p: 570-209-7376

f: 570-614-2147

Date _/// {eu a

Filed 02/02/21 Page 10 of 11
[Mad bates  ¥

Arianne Slocum, Es | re
Atty ID#PA 93243

The Slocum Firm, P.C.

600 Jefferson Avenue
Scranton, PA 18510
arianne@theslocumfirm.com
p: 570-209-7376

f 570-614-2147

 
URI ED eat ke Faure LL ak RRA RRUOOAR J Rewer, a UU UU

ARUEUAT WEE NU eee WA nee RO RVURAUERU CREE FO NF RRAWS UAE

Case 5:21-cv-00478-JMG Document 1-2 Filed 02/02/21 Page 11 of 11

CERTIFICATE OF COMPLAINCE

I certify that this filing complies with the provisions of the Public Access Policy of the Unified
Judicial System of Pennsylvania: Case Records of the Appellate and Trial Courts that require filing
confidential information and documents differently than non-confidential information and
documents.

Matthew Slocum, Esquire
